DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                     Cross Reference to Related Applications
2.	The present Application for Patent is a Continuation of U.S. Patent Application No. 16/255,645 by LIU et al., entitled "NESTED FREQUENCY HOPPING FOR DATA TRANSMISSION" filed on 01/23/2019, which claims the benefit of U.S. Provisional Patent Application No. 62/623,987 by LIU et al., entitled "NESTED FREQUENCY HOPPING FOR DATA TRANSMISSION," filed 01/30/2018, assigned to the assignee hereof, and expressly incorporated by reference in its entirety.

   Claims status
3.	This office action is a response to an application filed on 05/19/2021 in which claims 1-30 are pending for examination.
                                        
                                                            Drawings
4.	The Examiner contends that the drawings submitted on 05/19/2021 are acceptable for examination proceedings.

Information Disclosure Statement
5.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 05/19/2021.
                   Claim Objections (minor informalities)
6.	Claims 1, 9, 17 and 25 are objected to because of the following informalities:
Regarding claim 1, the claim recites:

“A method for wireless communication, comprising: 
transmitting, by a wireless device, a discovery reference signal on at least three anchor carriers; ……………………………and 
transmitting time division multiplexing information for the second time period to the UEs”.
According to the structure of claim 1, a clear interpretation of the limitation is that the “wireless device” is transmitting “a discovery reference signal” for example, Figs. 7, 8 (Specification).
According to the specification (figs. 7, 8, paragraph [0166]-[0176]), the “base station” is transmitting “a discovery reference signal”.
Nowhere in the specification discloses “a wireless device” can be broadly interpreted as “a base station”.
Further clarification is requested to understand what applicant is trying to accomplish. 
Regarding claims 9, 17 and 25, the claims are objected based on the same reasoning as presented in the objection of claim 1.
For the purpose of examination, the examiner will interpret as best understood.

35 USC § 112 (f) Claim Limitations Analysis
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

CLAIM INTERPRETATION

8.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claims 17-24 have been analyzed under 35 U.S.C. 112, sixth paragraph. 
Regarding claims 17-24, the limitations that recite(s) “means for transmitting….”;“means for performing…..”; “means for identifying……;  and ; and “means for receiving…..” are being treated in accordance with 112(f) because the functions of “transmitting”, “receiving”, “performing” and “identifying” are modified by the term “means” which is a word that serves as a generic placeholder for structure that performs the recited functions.
Regarding the above claim limitations, the corresponding structure can be found on Figs. 9-16, various illustrative blocks and modules described in connection with the disclosure herein may be implemented or performed with a general-purpose processor, a digital signal processor (DSP), an application-specific integrated circuit (ASIC), a field-programmable gate array (FPGA) or other programmable logic device (PLD), discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein; a general-purpose processor may be a microprocessor, but in the alternative, the processor may be any conventional processor, controller, microcontroller, or state machine; a processor may also be implemented as a combination of computing devices (e.g., a combination of a DSP and a microprocessor, multiple microprocessors, one or more microprocessors in conjunction with a DSP core, or any other such configuration); paragraphs [0180], ]0183], [0186]-[0187], [0192]-[0193], [0197], [0200]-[0202], [0205]-[0206], [0210], [0213], [0227]-[0230], [0236], [0251]-[0255] in specification.
If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.  
If the Applicant does not intend to have the claimed limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	There are two separate requirements under 35 U.S.C. § 112(b). MPEP § 2171. The first is subjective and requires that the claims must set forth the subject matter that the Applicants regard as their invention. Id. The second is objective and requires that the claims must particularly point out and distinctively define the metes and bounds of the subject matter that will be protected by the patent grant (i.e., whether the scope of the claim is clear to one of ordinary skill in the art). Id. 
Claims 1, 9, 17 and 25,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites:

“A method for wireless communication, comprising: 
transmitting, by a wireless device, a discovery reference signal on at least three anchor carriers; 
performing a first random or pseudorandom frequency hopping procedure to select a plurality of downlink carriers for a first time period; 
identifying an anticipated collision of uplink transmissions from one or more user equipment (UE) during a second time period based at least in part on a second random or pseudorandom frequency hopping procedure within the plurality of downlink carriers; and 
transmitting time division multiplexing information for the second time period to the UEs”.
A clear interpretation of the limitation is that which states the following two issues:  
First Issue:
According to the whole structure of claim 1, “transmitting a discovery reference signal on at least three anchor carriers” is not related to “performing a first random or pseudorandom frequency hopping procedure ………………..”; “identifying an anticipated collision of…………..”; and “transmitting time division multiplexing…………………….”. 
Since there is no correlation between “transmitting a discovery reference signal on at least three anchor carriers” and the rest of the limitations, the scope of the claim is unclear i.e. it is unclear how “transmitting a discovery reference signal on at least three anchor carriers” is related to the rest of the limitations.
Second Issue:
According to the whole structure of claim 1, “transmitting a discovery reference signal on at least three anchor carriers” is not related to “performing a first random random or pseudorandom frequency hopping procedure ………………..”; “identifying an anticipated collision of…………..”; and “transmitting time division multiplexing…………….”. 
Since there is no correlation between “transmitting a discovery reference signal on at least three anchor carriers” and the rest of the limitations, the scope of the claim is unclear. i.e. it is unclear how “transmitting a discovery reference signal on at least three anchor carriers” is related to the rest of the limitations.
Regarding claims 9, 17 and 25, the claims are rejected based on the same reasoning as presented in the objection of claim 1.
For the purpose of examination, the examiner will interpret as best understood.
Further clarification is requested to understand what applicant is trying to accomplish.
               
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
13.	Claims 1, 2, 3, 4, 8, 9, 10, 11, 12, 16, 17, 18, 19, 20, 24, 25, 26, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. et al. (US 2017/0238284 A1), hereinafter “Tseng” in view of Niu et al. (US 2019/0045372 A1; support for the cited paragraphs sporadically through the disclosures of provisional application No. 61/571,669, filed on 10/12/2017; provisional application No. 62/594,437, filed on 12/04/2017; provisional application No. 62/623,259, filed on 01/29/2018), hereinafter “Niu” in view of Lindoff et al. (US 2014/0177576 A1), hereinafter “Lindoff”.
Regarding claim 1, Tseng discloses a method for wireless communication (Figs. 1, 4, multicarrier operation for narrowband Internet of Things), comprising: 
transmitting, by a wireless device, a discovery reference signal (Figs. 1, 4, paragraph [0033], step 411-412, synchronization signals (NB-PSS/NB-SSS), pilot or reference signals, MIB (NB-PBCH) and SIBs needed for camping); and
transmitting time division multiplexing information for the second time period to the UEs (Figs. 1, 4, paragraph [0034], information needed by the UE to find data carriers which may be eligible for selection is provided on the anchor carrier where the UE camps or is served; information about a data carrier may include frequency information, a TDM pattern, and/or information about common channels applicable for the data carrier, e.g., a downlink control channel, an uplink access channel, e.g., RACH).
While Tseng implicitly refers to “performing a first random or pseudorandom frequency hopping procedure to select a plurality of downlink carriers for a first time period; and identifying an anticipated collision of uplink transmissions from one or more user equipment (UE) during a second time period based at least in part on a second random or pseudorandom frequency hopping procedure within the plurality of downlink carriers”, Niu from the same or similar field of endeavor explicitly discloses performing a first random or pseudorandom frequency hopping procedure (Fig. 3A-3B, paragraphs [0031], [0041], [0047] [0169], hopping pattern for anchor and non-anchor carriers) to select a plurality of downlink carriers for a first time period (Fig. 3A-3B, paragraphs [0031], [0041], [0047] [0169], hopping pattern of the channel may be determined based on one or more of: a cell identity (ID), a frame/subframe index, a high layer configured index, and a UE index); and 
identifying an anticipated collision of uplink transmissions from one or more user equipment (UE) during a second time period (Fig. 3A-3B, paragraphs [0031], [0041], [0047] [0169], hopping patterns for different channels are selected to avoid a frequency point collision between different channels at a specific time instance) based at least in part on a second random or pseudorandom frequency hopping procedure within the plurality of downlink carriers (Fig. 3A-3B, paragraphs [0031], [0041], [0047] [0169], if the frequency point collision occurs between an anchor channel and a data channel, the data channel is dropped; or if the frequency point collision occurs between two data channels, the base station 110 may make a decision based on its implementation for scheduling on the collided frequency point, wherein the decision is to schedule different UEs 120 on one channel or different channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “performing a first random or pseudorandom frequency hopping procedure to select a plurality of downlink carriers for a first time period; and identifying an anticipated collision of uplink transmissions from one or more user equipment (UE) during a second time period based at least in part on a second random or pseudorandom frequency hopping procedure within the plurality of downlink carriers” as taught by Niu, in the system of Tseng, so that it would provide encoding or decoding uplink and downlink communications in multicarrier operation for narrowband Internet of Things (Niu, paragraph [0002]).
While Tseng in view of Niu implicitly refer to “transmitting, by a wireless device, a discovery reference signal on at least three anchor carriers” (Tseng, Fig. 1, paragraphs [0033], [0034], multicarrier operation for narrowband Internet of Things), Lindoff from the same or similar field of endeavor discloses transmitting, by a wireless device, a discovery reference signal on at least three anchor carriers (Fig. 2, paragraph [0042], three anchor carriers are included in the anchor carrier set for the user equipment 220-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “transmitting, by a wireless device, a discovery reference signal on at least three anchor carriers” as taught by Lindoff, in the combined system of Tseng and Niu, so that it would provide selecting one or more anchor carriers in a manner that minimizes power consumption on the user equipment while still maintaining some acceptable level of reliability and/or performance (Lindoff, paragraph [0008]).

Regarding claim 2, Tseng discloses receiving the uplink transmissions over the selected uplink channel during the second time period based at least in part on the time division multiplexing information (paragraphs [0034], [0035], information about a data carrier may include frequency information, a TDM pattern, and/or information about common channels applicable for the data carrier, e.g., a downlink control channel, an uplink access channel).

Regarding claim 3, Tseng in view of Niu and Lindoff disclose the method according to claim 1.
Niu further discloses  transmitting a downlink communication on at least one of the plurality of downlink carriers, wherein the downlink communication comprises the time division multiplexing information (Fig. 3A-3B, paragraphs [0033], [0035], [0045] [0047], DL transmission and/or UL transmission between the base station 110 and the UEs 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “transmitting a downlink communication on at least one of the plurality of downlink carriers, wherein the downlink communication comprises the time division multiplexing information” as taught by Niu, in the combined system of Tseng and Lindoff, so that it would provide encoding or decoding uplink and downlink communications in multicarrier operation for narrowband Internet of Things (Niu, paragraph [0002]).

Regarding claim 4, Tseng in view of Niu and Lindoff disclose the method according to claim 1.
Niu further discloses  the first time period and the second time period are in a same frame (Fig. 3A-3B, paragraph [0047 fixed frequency offset in non-anchor carriers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first time period and the second time period are in a same frame” as taught by Niu, in the combined system of Tseng and Lindoff, so that it would provide encoding or decoding uplink and downlink communications in multicarrier operation for narrowband Internet of Things (Niu, paragraph [0002]).

Regarding claim 8, Tseng discloses each of the plurality of downlink carriers comprises a resource block (paragraph [0003], multiple access in the downlink is achieved by assigning different sub-bands (i.e., groups of subcarriers, denoted as resource blocks (RBs)) of the system bandwidth to individual users based on their existing channel condition).

Regarding claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.
Regarding claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 28, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

14.	Claims 5, 6, 13, 14, 21, 22, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. et al. (US 2017/0238284 A1), hereinafter “Tseng” in view of Niu et al. (US 2019/0045372 A1; support for the cited paragraphs sporadically through the disclosures of provisional application No. 61/571,669, filed on 10/12/2017; provisional application No. 62/594,437, filed on 12/04/2017; provisional application No. 62/623,259, filed on 01/29/2018), hereinafter “Niu” in view of Lindoff et al. (US 2014/0177576 A1), hereinafter “Lindoff” in view of YERRAMALLI et al. (US 2018/0020360 A1), hereinafter “Yerramalli”.
Regarding claim 5, Tseng in view of Niu and Lindoff disclose the method according to claim 4.
Neither Tseng nor Niu nor Lindoff explicitly discloses “transmitting a second discovery reference signal on the at least three anchor carriers; and receiving a second uplink communication on a second uplink channel during a third time period, wherein the first time period and the second time period are in a different frame than the third time period”.
However, Yerramalli from the same or similar field of endeavor discloses transmitting a second discovery reference signal on the at least three anchor carriers (paragraph [0083], in an aspect, a center of the anchor carrier(s) (e.g., among the 3 or more carriers) for each of the DL frequency band and the UL frequency band may be a multiple of 100 KHz., where the anchor carrier(s) may be carriers used to receive synchronization signals such as the NPSS and the NSSS); and 
receiving a second uplink communication on a second uplink channel during a third time period, wherein the first time period and the second time period are in a different frame than the third time period (Fig. 16, 1602-1606, paragraphs [0082], [0112], utilize multiple NB IOT UL carriers and multiple NB IOT DL carriers further based on the capability of the NB IOT device (e.g., capability to utilize a certain number of DL carriers and a certain number of UL carriers);  hopping pattern of a plurality of frequencies in the unlicensed spectrum).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “transmitting a second discovery reference signal on the at least three anchor carriers; and receiving a second uplink communication on a second uplink channel during a third time period, wherein the first time period and the second time period are in a different frame than the third time period” as taught by Yerramalli, in the combined system of Tseng, Niu and Lindoff, so that it would provide various aspects of utilizing narrowband internet of things that are capable of collecting and exchanging data in the network using frequency hopping and digital modulation (Yerramalli, paragraph [0007]).

Regarding claim 6, Tseng in view of Niu, Lindoff and Yerramalli disclose the method according to claim 5.
Yerramalli further discloses receiving a third uplink communication on the second uplink channel during a fourth time period, wherein the first time period and the second time period are in a different frame than the third time period and the fourth time period (paragraphs [0081], [0112], hopping pattern expected to change over time (e.g., every x msec), information about the expected change in the hopping pattern to the NB IOT device (e.g., via a SIB transmitted to the NB IOT device)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “transmitting a second discovery reference signal on the at least three anchor carriers; and receiving a second uplink communication on a second uplink channel during a third time period, wherein the first time period and the second time period are in a different frame than the third time period” as taught by Yerramalli, in the combined system of Tseng, Niu and Lindoff, so that it would provide various aspects of utilizing narrowband internet of things that are capable of collecting and exchanging data in the network using frequency hopping and digital modulation (Yerramalli, paragraph [0007]).

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 29, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 30, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

15.	Claims 7, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. et al. (US 2017/0238284 A1), hereinafter “Tseng” in view of Niu et al. (US 2019/0045372 A1; support for the cited paragraphs sporadically through the disclosures of provisional application No. 61/571,669, filed on 10/12/2017; provisional application No. 62/594,437, filed on 12/04/2017; provisional application No. 62/623,259, filed on 01/29/2018), hereinafter “Niu” in view of Lindoff et al. (US 2014/0177576 A1), hereinafter “Lindoff” in view of Charbit et al. et al. (US 2013/0203458 A1), hereinafter “Charbit”.
Regarding claim 7, Tseng in view of Niu and Lindoff disclose the method according to claim 1.
Neither Tseng nor Niu nor Lindoff explicitly discloses “the discovery reference signal is transmitted in accordance with a threshold transmission power on the at least three anchor carriers”.
However, Charbit from the same or similar field of endeavor discloses the discovery reference signal is transmitted in accordance with a threshold transmission power on the at least three anchor carriers (Fig. 4, paragraph [0035], a transmission power (TP) configuration/mode for a communication with at least one user terminal (UT/UE) taking place on component carriers (CC) of a carrier aggregation (CA) configuration within a shared band).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the discovery reference signal is transmitted in accordance with a threshold transmission power on the at least three anchor carriers” as taught by Charbit, in the combine system of Tseng, Niu and Lindoff, so that it would provide improving the carrier aggregation communication efficiency on a shared band relates to communication on component carriers (Charbit, paragraph [0005]).

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414